FILED
                             NOT FOR PUBLICATION                               NOV 03 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ELISABETH J. DE TELDER-COLLINS;                  No. 10-55498
JOHN COLLINS,
                                                 D.C. No. 5:09-cv-01574-JLQ-DTB
               Plaintiffs - Appellants,

  v.                                             MEMORANDUM *

WACHOVIA MORTGAGE, FSB, FKA
World Savings Bank; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                         for the Central District of California
                  Justin L. Quackenbush, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Elisabeth J. De Telder-Collins and John Collins appeal pro se from the

district court’s judgment dismissing their action arising out of foreclosure

proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
King v. California, 784 F.2d 910, 912 (9th Cir. 1986). We affirm in part and

dismiss in part.

      Appellants’ contentions, including those concerning Wachovia’s standing to

proceed with foreclosure, are unpersuasive.

      We lack jurisdiction to review the district court’s order denying appellants’

motion to reconsider because appellants failed to separately appeal that order. See

TAAG Linhas Aereas de Angola v. Transamerica Airlines, Inc., 915 F.2d 1351,

1354 (9th Cir. 1990).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, nor arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam);

Alaska v. United States, 201 F.3d 1154, 1163-1164 (9th Cir. 2000) (“Where a party

does not ask the district court for leave to amend, ‘the request [on appeal] to

remand with instructions to permit amendment comes too late.’” (citation

omitted)).

      AFFIRMED in part and DISMISSED in part.




                                           2                                      10-55498